Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the arguments/remarks filed on 17 September 2021.  
Claims 1-10 were canceled.
Claims 21-30 have been withdrawn due the restriction requirement.
Claims 11-20 are currently pending and have been examined.

Priority
Examiner notes the instant specification is the same as the specification of application 13/905458 filed 30 May 2013, and names the inventor or at least one joint inventor named in the prior application. The claims of this application is distinct from the claims of application 13/905458. Therefore, this application constitutes as a divisional of application 13/905458 and minimally claims benefit to 30 May 2013. Moreover, application 13/905458 claims benefit to 13/771708 filed 20 February 2013. However, all of the subject matter claimed in this application is not supported by application 13/771708. Therefore, the priority of the claims in this application claims benefit to the following dates:
Claims 11, 14-16 and 20 claims priority to 20 February 2013.
Claims 12-13, 17-19 claims priority to 30 May 2013.

Election/Restrictions
Applicant's election with traverse of group II (claims 21-30) in the reply filed on 17 September 2021 is acknowledged.  The traversal is on the ground(s) that 1) claims 21-30 are not patentably distinct from claims 11-20 and there would be no burden on the examiner to perform the search.  
This is not found persuasive because group I (claims 11-20) can be performed by a materially different system than the server/apparatus claimed in group II (claims 21-30). For example group I (claim 11) claims a computer processor comprising a photo product engine, which is configured to incorporate and select one or more images into a layout. This photo product engine can be separate from the intelligence analysis server, and can be a computer processor of a client device. Whereas, group II (claim 21) requires the selection of one or more images to be performed by a server. These two distinctions already makes the two groups patentable distinct. Furthermore, the system of group I comprises of a printing finishing facility that manufactures the physical photo product. However, the server of group II is not part of the printing finishing facility. The server merely provides the design of the photo product to the printing finishing facility and plays no role in the manufacturing of the photo product. This distinction also makes the two groups patentably distinct. The Examiner laid out these distinctions in the election by original presentation in the Non-final Rejection mailed 17 September 2021. This election by original presentation was made after sending out an office action on the merits (i.e. restriction requirement mailed on 16 March 2021) and incorporated the Applicant’s election of claims 11-20 on 15 May 2021. 
Furthermore, the distinctions noted above create a burden on the examiner because the prior art applicable to group I may not likely be applicable to group II. For example prior art of a th paragraph interpretation and causes a rejection under 112, 2nd Paragraph. However, these issues do not arise for group II.  
The requirement is still deemed proper and is therefore made FINAL.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a printing finishing facility configured to receive the design of the photo product from the photo product engine and to manufacture a physical pho product according to the design of the photo product in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites, “a printing finishing facility configured to receive the design of the photo product from the photo product engine and to manufacture a physical pho product according to the design of the photo product.”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of manufacture a physical photo product according to the design of the photo product. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berger et al. (US 2011/0280497) in view of Bryant (US 2005/0177441 A1).

Claim 11 –
As per claim 11, Berger discloses a system for creating generating a photo product, the system comprising: 
an intelligence analysis server configured to identify images, wherein the intelligence analysis server is configured to automatically select one or more of the images based on a set of priority rules that are based in part on  faces identified in the images; (see “face recognition engine 402” in paragraph [0052]; and “photo story template engine 401
a computer processor comprising a photo product engine configured to automatically incorporate the selected one or more images into a layout of the photo product to generate a design of the photo product, wherein the photo product engine is in communication with the intelligence analysis server; (see “layout engine 403” in paragraph [0051]; Fig. 4) and 
a printing finishing facility configured to receive the design of the photo product from the photo product engine and to manufacture a physical photo product according to the design of the photo product. (see “external print service” in paragraph [0103]; Fig. 4 and 5a)
Berger does not explicitly disclose:
an intelligence analysis server configured to identify images on one or more blog pages at a web site which are published by a blog application server; and
wherein the photo product engine is in communication with the intelligence analysis server and the blog application server;
Bryant teaches an intelligence analysis server configured to identify images on one or more blog pages at a web site which are published by a blog application server (see “step 76” in paragraph [0034]; Fig. 3 of Bryant); and wherein the photo product engine is in communication with the intelligence analysis server and the blog application server (see paragraph [0029]; Fig. 1 and 3 of Bryant). This function of Bryant is applicable to the system of Berger as they both share characteristics and capabilities, namely, they are directed to web based photo services. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Berger to include one or more blog pages and the photo product engine is in communication with the intelligence analysis server and the blog application server as taught by Bryant. One of ordinary skill in the art at the time of the invention would have been motivated to modify Berger in order to allow viewers of a blog to easily obtain access to the high resolution 

Claim  14 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger further discloses a system:
wherein the intelligence analysis server is further configured to allow selection of one or more persons associated with a user, wherein the faces are identified within the images based on at least one of the one or more persons. (“photo story template engine 401 will identify all photos of the user’s children” in paragraph [0083])
Berger does not explicitly disclose the limitation below however Bryant teaches:
wherein the one or more blog pages are posted by the user, (see paragraphs [0030]-[0031] of Bryant)
The motivation for making this modification to the disclosure of Berger is the same as that set forth above, in the rejection of claim 1.

Claim  16 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger further discloses a system:
wherein the intelligence analysis server is further configured to automatically calculate qualities of the images, wherein the set of priority rules are further based in part on the qualities of the images. (see “photo resolution” in paragraph [0054] and “color quantization” in paragraph [0107])

Claim  17 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger further discloses a system:
wherein the one or more of the images are automatically selected up to a predetermined number. (see paragraph [0060])

Claim  18 –
Berger in view of Bryant teach the system of claim 17 as described above.  
Berger further discloses a system:
wherein the predetermined number is determined by the photo product. (see paragraph [0060])

Claim  19 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger further discloses a system:
wherein the intelligence analysis server is further configured to automatically incorporate the selected one or more images into the layout of the photo product by the intelligence analysis server in part based on the set of priority rules. (see paragraph [0058])


Claim  20 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger further discloses a system:
wherein the photo product comprises a photobook, a photo greeting card, or photo stationery. (see paragraph [0050] and [0115])	

s 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berger et al. (US 2011/0280497) in view of Bryant (US 2005/0177441 A1) and further in view of Rasumussen et al. (US 8,527,602 B1).

Claim  12 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger further discloses a system:
wherein the intelligence analysis server is further configured to obtain times when the images are taken, wherein the set of priority rules are based in part on the times. (see paragraphs [0054] and [0056]) 
Berger in view of Bryant do not explicitly  teach a system:
wherein the intelligence analysis server is further configured to obtain post times when the images are posted on the one or more blog pages, wherein the set of priority rules are based in part on the post times. 
Rasmussen teaches wherein the intelligence analysis server is further configured to obtain post times when the images are posted on the one or more blog pages (see “pictures” in col. 8, ll. 57-67; and “first timestamp 341-1” in col. 9, ll. 13-11 of Rasmussen). This function of Rasmussen is applicable to the system of Berger as they both share characteristics and capabilities, namely, they are directed to utilizing metadata of an uploaded image. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the priority rules based in part of times as disclosed by Berger to include the post times when the images are posted on the one or more blog pages as taught by Bryant. One of ordinary skill in the art at the .
 

s 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berger et al. (US 2011/0280497) in view of Bryant (US 2005/0177441 A1) and further in view of Lemelson (US 2007/0239610 A1).

Claim  13 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger in view of Bryant do not further teach a system:
wherein the intelligence analysis server is further configured to obtain a number of shares of the images on the one or more blog pages, wherein the set of priority rules are based in part on the number of shares. 
Lemelson teaches wherein the intelligence analysis server is further configured to obtain a number of shares of the images on the one or more blog pages, wherein the set of priority rules are based in part on the number of shares (see “information associated with an object (e.g. media…)” in paragraph [0017]; and paragraphs [0060]-[0061] of Lemelson). This function of Rasmussen is applicable to the system of Berger as they both share characteristics and capabilities, namely, they are directed to utilizing metadata of an uploaded image. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the priority rules as taught by the combination of Berger in view of Bryant to include a number of shares as taught by Lemelson. One of ordinary skill in the art at the time of the invention would have been motivated to modify the combination of Berger in view of Bryant in order to aware people of activities of others (see paragraph [0002] of Lemelson).


Claim  15 –
Berger in view of Bryant teach the system of claim 11 as described above.  
Berger in view of Bryant do not teach the limitation below, however Lemelson further teaches a system:
wherein the set of priority rules are further based in part on numbers of likes or comments received by the images. (see “user actions that can be included in the tracking display of the present invention include…adding a comment” in paragraph [0021]; and paragraph [0060] of Lemelson)
The motivation for making this modification to the teachings of Berger in view of Bryant is the same as that set forth above, in the rejection of claim 13.






Response to Arguments
Applicant's arguments filed 17 September 2021, with respect to 35 USC § 112, have been fully considered but they are not persuasive. In regard to claim 11, the applicant argues that 1) the claim does not invoke 112, 6th paragraph; and 2) the specification provides a clear description of the structure and specific functions of the recited printing finishing facility. 
In response to arguments 1)-2) of claim 11, the Examiner respectfully disagrees. MPEP 2181 recites: 
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Claim 11 recites: a printing finishing facility configured to receive the design of the photo product from the photo product engine and to manufacture a physical photo product according to the design of the photo product. With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112, 6th paragraph does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112, 6th paragraph does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112, 6th paragraph interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112, 6th paragraph interpretation. Every case will turn on its own unique set of facts. The term “facility” does not have a sufficiently definite meaning as the name for structure. In order to see if the term “facility” denotes any specific structure, the Examiner has looked to the Applicant’s specification.  As noted on page 6 of the Applicant’s arguments/remarks, the Applicant argues the specification provides a clear description of the structure and specific functions of the recited printing finishing facility at Fig. 1 at #170; paragraphs [0005]-[0007], [0025], and [0032]. The Examiner is providing the illustration of Fig. 1 and the passages of paragraphs [0005]-[0007], [0025], and [0032] below.  

    PNG
    media_image1.png
    1033
    739
    media_image1.png
    Greyscale


the computer system is configured to communicate with a printing finishing facility at which a physical photo product is to be made according to the design of the photo product. 

[0006] Implementations of the system may include one or more of the following. The step of automatically incorporating can include obtaining the number of views received by the blog page; and selecting the blog page based on the number of views. The method can further include enabling the user to publish the blog page by the computer system; and tracking the number of views received by the blog page by the computer system. The step of automatically incorporating can include obtaining the number of votes on the blog page, the image, the text, or the design object; and selecting, by the computer system, the blog page, or at least one of the image, text, or the design object on the blog page based on the number of votes. The method can further include enabling the user to publish the blog page by the computer system; and tracking the number of votes on the blog page by the computer system. The step of automatically incorporating can include determining the image formats of the image by the computer system; automatically selecting a page layout according to the image format of the image; and automatically incorporating the image into the page layout which forms a portion of the design of the photo product. The step of automatically incorporating can include determining the image size of the image by the computer system; automatically selecting a page layout according to the image size of the image; and automatically incorporating the image into the page layout which forms a portion of the design of the photo product. The method can further include enabling the user to publish the blog page by the computer system. The photo product can include a photobook, a photo greeting card, or photo stationery. The blog page can be posted by the user. The method can further include receiving an order from the user for a physical photo product; and making the physical photo product according to the design of the photo product at the printing finishing facility. At least one of the image, text, or the design object in the blog page can be transferred to the computer system via a computer network. The computer system can include one or more servers.

[0007] In another general aspect, the present invention relates to a computer system for creating a design for a photo product. The system includes one or more servers that can identify a blog page that includes an image, text, or designs, automatically incorporate at least one of the image, text, or the design object in the blog page into the design of a photo product, and allow a user to review the design of the photo product. The one or more servers can communicate with a printing finishing facility that is configured to make a physical photo product according to the design of the photo product.
The servers 160 are in communication with a printing and finishing facility 170 which can manufacture photo products such as photobooks based on the designs. The blog pages can be posted at a social network web site hosted by companies such as Shutterfly, Inc., Facebook, MySpace, Photobucket, Yahoo, and Google. The photobook design can be enabled by the photobook engine 164 at the same web site or a different website from the one in which the blog pages are posted.

[0032] Referring to Figures 3, 6A, 6B, a photobook design 600 is viewable by the user in a web browser 205 on the computer device 100 (Figure 1) during or after the completion of the photobook design 600 (step 380, Figure 3). The photobook design 600 can include a front cover 610, a back cover 620, and a plurality of pages 630, 640. The book title can be automatically selected from the name of the image album 320. The front cover 610 can include a book title 615 and an image 618 selected from the images 410 (Figures 4A, 4B). The presentation of the photobook design 600 can include realistic illumination and texture to imitate effects of the materials in the selected book format. The user can click arrow buttons 650, 660 to view different pages of the photobook. The cover and different pages of the photobook design 600 can also be played automatically like a slide show. The user is allowed to edit the photobook design 600. The user can change, switch, or remove the images 618, 631, 641, and 642 on the book cover 610 and pages 630, 640. The user can also edit text and image on the pages (step 380, Figure 3). After the user has reviewed and optionally edited the photobook design 600, the user can approve and save the photobook design 600. A physical photobook can be made according to the photobook design 600 at a printing finishing facility 170 (Figures 1 and 2).

As illustrated in Fig. 1, the “printing finishing facility” is represented as a plain box without illustrating any particular structure. Next looking at paragraphs [0005]-[0007], [0025], and [0032], the term “printing finishing facility” is recited, however the specific structure of the facility is not described. Paragraph [0032] of the instant specification further recites the printing finishing facility 170 is also illustrated in Fig. 2. The Examiner then looked to Fig. 2 to see if any structure is illustrated there, which is being included below.

    PNG
    media_image2.png
    876
    733
    media_image2.png
    Greyscale

Similarly to Fig. 1, the printing finishing facility 170 in Fig. 2 is illustrated as a plain box. None of the figures or any paragraphs of the specification describe any particular structure to the term facility, such as a computer, server, or printer. The specification is also silent to if the term facility is directed to software, or if the term is a combination of hardware and software. Therefore, the Examiner has made the correct presumption that the term “facility” is considered to be a nonce term due to the term being a generic placeholder for performing the claimed function. 
With respect to prong 2, the generic placeholder “field” is modified by functional language of receive the design of the photo product… and manufacture a physical photo product…; and using the linking phrase “configured to”. Therefore, the limitation passes prong 2.
Finally, with respect to prong 3, the generic placeholder “field” is not modified by sufficient structure, material, or acts for performing the claimed function. No types of a printing finishing facility configured to receive the design of the photo product from the photo product engine and to manufacture a physical photo product according to the design of the photo product passes the three prong test making the invocation under 112, 6th paragraph proper. 
In regard to the rejection of claim 11 under 112, 2nd Paragraph, the Applicant’s specification does not provide the sufficient detail of structure required to implement the claimed function of the printing finishing facility. As noted above, Fig. 1-2 and paragraphs [0005]-[0007], [0025], and [0032] do not describe the structure of the printing finishing facility. The specification is silent to whether a processor is being used to interface with server 160 in order to receive the design of the photo product. The specification is also silent to the specific structure needed to manufacture the physical photo, such as a printer. Furthermore, for a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)). Assuming that the manufacturing of the physical photo product is being performed by a computer, the Applicant’s nd Paragraph.

Applicant's arguments filed 17 September 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. In regard to claim 11, the applicant argues that 1) each complete claim element must be found in a reference; 2) Berger discloses no rules that are based in part on faces identified in the images and fails to disclose automatically selecting one or more images based on those rules; and 3) Bryant does not disclose identifying images by a analysis server or publication by a blog application server. 
In response to argument 1) of claim 11, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). There is no explicit rule where a single claim element cannot be parsed into pieces across multiple references. When considering obviousness, Office personnel are cautioned against treating any line of reasoning as a per se rule (see MPEP 2144). The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious to one of ordinary skill in the art to combine the references (see MPEP 2143). As noted in the rejection above both Bryant and Berger are directed to web based photo services. As noted in paragraph [0136] of Berger, a web server is used to implement the embodiments of Berger. This web server allows a user to browse a photo story web page as described in paragraph [0053] of Berger. Similarly to Berger, Bryant teaches a user computer capable of communicating over a communication network with a hosting website Graham v. John Deere Co in order to show the scope and contents of the prior art and ascertained the differences between the prior art and the claims at issue. The examiner has further resolved the level of ordinary skill in the pertinent art and provided a motivation to combine the two references. Therefore the combination of Berger in view of Bryant to teach the entirety of the functions performed by the intelligence analysis server is proper.  
In response to argument 2) of claim 11, the Examiner respectfully disagrees. The examiner has relied on paragraph [0052] of Berger to disclose selecting one or more images based on faces identified in the images. Paragraph [0052] recites:

A face recognition engine 402 is included in one embodiment for analyzing pictures of people and generating facial "signatures" to uniquely identify the faces of those people. For example, in one embodiment, the face recognition engine 402 is executed on all of the photos in the user's contacts database 210, thereby generating facial signatures for all of the user's contacts and storing the results in the stationery service database 115. The facial signatures may then be used to identify the contacts in subsequent pictures uploaded by the user 405, as described below. Alternatively, the user may simply train the facial recognition engine 402 by uploading photos and identifying the individuals shown in each of the photos.

As disclosed in paragraph [0052] the system of Berger utilizes a face recognition engine in order to select faces identified in images. Berger provides an example of how the face recognition engine is able to generate facial signatures for all of the user’s contacts. However, the invention is not just limited to the user’s contacts. The last sentence of paragraph [0052] recites, “Alternatively, the user may simply train the facial recognition engine 402 by uploading photos and identifying the individuals shown in each of the photos.” This means a photo of any individual whether they are a user contact or not can be recognized. The facial signatures generated by the face recognition engine can then be used as priority rules in order to select one or images based in part on the faces identified. For example, paragraph [0083] of Berger describes an embodiment where the priority rule of only selecting/identifying photos of the user’s children is used in order to scan through all the user’s photos and only select photos of the user’s children based in part on their faces. Paragraph [0083] explicitly recites: 
In one embodiment, the photo story template engine 401 scans through all of a user's photos 405 (or an identified subset of the user's photos) to create new stories based on requirements specified by the user. For example, the user may specify that a story is to be created using photos of the user's children. In response, the photo story template engine 401 will identify all photos of the user's children (e.g., using the metadata discussed above) and generate photo stories using these photos. 

Paragraphs [0054]-[0055] of Berger further clarifies that metadata includes the identified faces of people. Therefore, the Examiner maintains that Berger does disclose rules that are based in part on faces identified in the images and selecting one or more images based on those rules.


In regard to claims 12-20, the applicant argues these claims are allowable due to their dependence to claim 1. As stated in the arguments above, the examiner is maintaining the rejection for claim 11 and therefore claims 12-20 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RESHA DESAI/Primary Examiner, Art Unit 3625